AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DISTRICT COURT Purchased/Filed: November 16, 2020
FOR THE EASTERN DISTRICT OF NEW YORK Index # 1:20-cv-05268-
NGG_RER
The H Roller Group, LLC Pleinatt
against

C & S Global, Ind., et al Defendant
STATE OF NEW YORK ss.
COUNTY OF ALBANY *

James Perone , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on November 17, 2020 ,at 11:00AM _, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Compiaint
on

C & S Global Inc , the
Defendant in this action, by delivering to and leaving with Amy Lesch ,
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that

at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was

made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
SO served as aforesaid to be the agent in the Office of the Secretary of of New York, duly

authorized to accept such service on behalf of said defendant

Description of the served: Approx. Age: 46 Approx, Wt 195 Approx. Ht = 59"

Hair color Lt. Brown Sex: Female Other:

    

Color of skin: / White

 

 

 

norway rite Bate Be ew vor James Perone
QUALIFIED IN ALBANY COUNTY Attny's File No.

Invoice*Work Order # S1849176
